Exhibit 10.7

 

EXECUTION

 

[Osprey TEBS]

 

LIMITED SUPPORT AGREEMENT
(Centerline Holding Company)

 

This Limited Support Agreement (as amended, modified or supplemented from time
to time, this “Agreement”) is entered into as of December 1, 2007, between
CENTERLINE HOLDING COMPANY, a statutory trust organized and existing under the
laws of the State of Delaware (together with its successor and permitted
assigns, (“Agreement Provider”), and FEDERAL HOME LOAN MORTGAGE CORPORATION a
shareholder-owned, government-sponsored enterprise organized and existing under
the laws of the United States, as obligee under the Reimbursement Agreement
(together with any successor obligee under said Reimbursement Agreement and
their respective successors and assigns, the “Obligee”).

 

RECITALS

 


A.                                   PURSUANT TO THE BOND EXCHANGE AND SALE
AGREEMENT DATED AS OF THE DATE HEREOF (THE “BOND EXCHANGE AGREEMENT”) AMONG
OBLIGEE, THE TRANSFERORS NAMED THEREIN AND THE CENTERLINE SPONSOR 2007-1
SECURITIZATION, LLC, A LIMITED LIABILITY COMPANY ORGANIZED AND EXISTING UNDER
THE LAWS OF THE STATE OF DELAWARE (TOGETHER WITH ITS SUCCESSORS AND PERMITTED
ASSIGNS, THE “SPONSOR”), THE BONDS THEREIN DESCRIBED ARE BEING EXCHANGED FOR THE
CLASS A CERTIFICATES AND THE CLASS B CERTIFICATES THEREIN DESCRIBED (THE LATTER
BEING PLEDGED BACK TO OBLIGEE PURSUANT TO THE REIMBURSEMENT, PLEDGE AND SECURITY
AGREEMENT DATED AS OF THE DATE HEREOF BETWEEN OBLIGEE AND THE SPONSOR (AS THE
SAME MAY BE AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, THE
“REIMBURSEMENT AGREEMENT”, TO SECURE THE SPONSOR’S OBLIGATIONS THEREUNDER). 
PURSUANT TO THE REIMBURSEMENT AGREEMENT AND EACH SERIES CERTIFICATE AGREEMENT
(AS THEREIN DEFINED), OBLIGEE HAS AGREED TO PROVIDE ITS CREDIT ENHANCEMENT (AS
THEREIN DEFINED) AND LIQUIDITY SUPPORT FOR THE CLASS A CERTIFICATES ON THE TERMS
PROVIDED THEREIN.


 


B.                                     SPONSOR IS AN AFFILIATE OF THE AGREEMENT
PROVIDER.


 


C.                                     IT IS A CONDITION PRECEDENT TO OBLIGEE’S
OBLIGATION TO PROVIDE THE CREDIT ENHANCEMENT AND LIQUIDITY SUPPORT THAT
AGREEMENT PROVIDER SHALL HAVE ENTERED INTO THIS AGREEMENT TO GUARANTEE CERTAIN
OBLIGATIONS OF THE SPONSOR TO OBLIGEE.


 

NOW, THEREFORE, in order to induce Obligee to provide its Credit Enhancement and
liquidity support, and in consideration of the Recitals, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby Agreement Provider and Obligee hereby agree
as follows:

 


1.                                       “OBLIGATIONS” AND OTHER CAPITALIZED
TERMS USED BUT NOT DEFINED IN THIS AGREEMENT SHALL HAVE THE MEANINGS ASSIGNED TO
THEM IN THE REIMBURSEMENT AGREEMENT.


 


2.                                       THE FOLLOWING TERMS SHALL HAVE THE
RESPECTIVE MEANINGS SET FORTH BELOW FOR PURPOSES OF THIS AGREEMENT:


 

1

--------------------------------------------------------------------------------


 


(A)                                  “NET WORTH” MEANS, AT ANY DATE, THE
TANGIBLE ASSETS OF A PERSON WHICH (AFTER DEDUCTING DEPRECIATION, OBSOLESCENCE,
AMORTIZATION, AND ANY VALUATION OR OTHER RESERVES ON ACCOUNT OF UPWARD
REVALUATION OF ASSETS AND WITHOUT REDUCTION FOR ANY UNAMORTIZED DEBT DISCOUNT OR
EXPENSE) WOULD BE SHOWN, IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, ON ITS BALANCE SHEET, MINUS LIABILITIES (OTHER THAN CAPITAL STOCK
AND SURPLUS BUT INCLUDING ALL RESERVES FOR CONTINGENCIES AND OTHER POTENTIAL
LIABILITIES) WHICH WOULD BE SHOWN, IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, ON SUCH BALANCE SHEET.


 


(B)                                 “PERSON” MEANS ANY INDIVIDUAL, PARTNERSHIP,
CORPORATION, ASSOCIATION, JOINT VENTURE, TRUST (INCLUDING ANY BENEFICIARY
THEREOF) OR UNINCORPORATED ORGANIZATION, AND A GOVERNMENT OR AGENCY OR POLITICAL
SUBDIVISION THEREOF.


 


(C)                                  “TANGIBLE ASSETS” MEANS TOTAL ASSETS
EXCEPT: (I) THAT PORTION OF DEFERRED ASSETS AND PREPAID EXPENSES (OTHER THAN
PREPAID INSURANCE, PREPAID RENT AND PREPAID TAXES) WHICH DO NOT MATURE OR, IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, ARE NOT AMORTIZABLE
WITHIN ONE YEAR FROM THE DATE OF CALCULATION, AND (II) TRADEMARKS, TRADE NAMES,
GOOD WILL, AND OTHER SIMILAR INTANGIBLES.


 


3.                                       AGREEMENT PROVIDER HEREBY ABSOLUTELY,
UNCONDITIONALLY AND IRREVOCABLY GUARANTEES TO OBLIGEE THE FULL AND PROMPT
PAYMENT WHEN DUE, WHETHER AT MATURITY OR EARLIER, BY REASON OF ACCELERATION OR
OTHERWISE, AND AT ALL TIMES THEREAFTER, AND THE FULL AND PROMPT PERFORMANCE WHEN
DUE, OF ALL OF THE FOLLOWING:


 


(A)                                  ALL ACTUAL OUT-OF-POCKET COSTS AND
EXPENSES, INCLUDING REASONABLE FEES AND OUT OF POCKET EXPENSES OF ATTORNEYS AND
EXPERT WITNESSES, INCURRED BY OBLIGEE IN ENFORCING ITS RIGHTS UNDER THIS
AGREEMENT.


 


(B)                                 THE PAYMENT AND PERFORMANCE OF ALL
OBLIGATIONS OF SPONSOR PURSUANT TO SECTION 3.12(B) OF THE REIMBURSEMENT
AGREEMENT.


 


4.                                       THE OBLIGATIONS OF AGREEMENT PROVIDER
UNDER THIS AGREEMENT SHALL SURVIVE ANY FORECLOSURE PROCEEDING, ANY FORECLOSURE
SALE AND ANY RELEASE OF RECORD OF THE COLLATERAL SECURING THE REIMBURSEMENT
AGREEMENT.


 


5.                                       AGREEMENT PROVIDER’S OBLIGATIONS UNDER
THIS AGREEMENT CONSTITUTE AN UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE
AND NOT MERELY A GUARANTY OF COLLECTION.


 


6.                                       THE OBLIGATIONS OF AGREEMENT PROVIDER
UNDER THIS AGREEMENT SHALL BE PERFORMED WITHIN FIVE (5) DAYS OF WRITTEN DEMAND
THEREFORE, BY OBLIGEE AND SHALL BE UNCONDITIONAL IRRESPECTIVE OF THE
GENUINENESS, VALIDITY, REGULARITY OR ENFORCEABILITY OF THE REIMBURSEMENT
AGREEMENT OR ANY SPONSOR DOCUMENT, AND WITHOUT REGARD TO ANY OTHER CIRCUMSTANCE
WHICH MIGHT OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF A SURETY, A
GUARANTOR, A BORROWER OR A MORTGAGOR.  AGREEMENT PROVIDER HEREBY WAIVES THE
BENEFIT OF ALL PRINCIPLES OR PROVISIONS OF LAW, STATUTORY


 

2

--------------------------------------------------------------------------------


 


OR OTHERWISE, WHICH ARE OR MIGHT BE IN CONFLICT WITH THE TERMS OF THIS AGREEMENT
AND AGREES THAT AGREEMENT PROVIDER’S OBLIGATIONS SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCES, WHETHER OR NOT REFERRED TO IN THIS AGREEMENT, WHICH MIGHT
OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF A SURETY, A GUARANTOR, A
BORROWER OR A MORTGAGOR.  AGREEMENT PROVIDER HEREBY WAIVES THE BENEFITS OF ANY
RIGHT OF DISCHARGE UNDER ANY AND ALL STATUTES OR OTHER LAWS RELATING TO A
GUARANTOR, A SURETY, A BORROWER OR A MORTGAGOR AND ANY OTHER RIGHTS OF A SURETY,
A GUARANTOR, A BORROWER OR A MORTGAGOR THEREUNDER.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, AGREEMENT PROVIDER HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, DILIGENCE IN COLLECTING THE OBLIGATIONS, PRESENTMENT,
DEMAND FOR PAYMENT (EXCEPT AS EXPRESSLY SET FORTH HEREIN), PROTEST, ALL NOTICES
WITH RESPECT TO THE REIMBURSEMENT AGREEMENT AND THIS AGREEMENT WHICH MAY BE
REQUIRED BY STATUTE, RULE OF LAW OR OTHERWISE TO PRESERVE OBLIGEE’S RIGHTS
AGAINST AGREEMENT PROVIDER UNDER THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO
(EXCEPT AS EXPRESSLY SET FORTH HEREIN), NOTICE OF ACCEPTANCE, NOTICE OF ANY
AMENDMENT OF THE SPONSOR DOCUMENTS, NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR
EVENT OF DEFAULT, NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION, NOTICE
OF DISHONOR, NOTICE OF FORECLOSURE, NOTICE OF PROTEST, AND NOTICE OF THE
INCURRING BY SPONSOR OF ANY OBLIGATION OR INDEBTEDNESS.  AGREEMENT PROVIDER ALSO
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO REQUIRE OBLIGEE TO
(A) PROCEED AGAINST SPONSOR OR ANY OTHER GUARANTOR OF SPONSOR’S PAYMENT OR
PERFORMANCE WITH RESPECT TO THE OBLIGATIONS (AN “OTHER GUARANTOR”) (B) IF ANY
OTHER GUARANTOR IS A PARTNERSHIP, PROCEED AGAINST ANY GENERAL PARTNER OF THE
OTHER GUARANTOR, OR (C) PROCEED AGAINST OR EXHAUST ANY COLLATERAL HELD BY
OBLIGEE TO SECURE THE REPAYMENT OF THE OBLIGATIONS.  AGREEMENT PROVIDER FURTHER
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO REVOKE
THIS AGREEMENT AS TO ANY FUTURE ADVANCES BY OBLIGEE UNDER THE REIMBURSEMENT
AGREEMENT TO PROTECT OBLIGEE’S INTEREST IN THE UCC COLLATERAL SECURING THE
REIMBURSEMENT AGREEMENT.


 


7.                                       AT ANY TIME OR FROM TIME TO TIME AND
ANY NUMBER OF TIMES, WITHOUT NOTICE TO AGREEMENT PROVIDER AND WITHOUT AFFECTING
THE LIABILITY OF AGREEMENT PROVIDER, (A) THE TIME FOR PAYMENT OF THE OBLIGATIONS
MAY BE EXTENDED OR THE OBLIGATIONS MAY BE RENEWED IN WHOLE OR IN PART; (B) THE
TIME FOR SPONSOR’S PERFORMANCE OF OR COMPLIANCE WITH ANY COVENANT OR AGREEMENT
CONTAINED IN THE REIMBURSEMENT AGREEMENT OR ANY OTHER SPONSOR DOCUMENT, WHETHER
PRESENTLY EXISTING OR HEREINAFTER ENTERED INTO, MAY BE EXTENDED OR SUCH
PERFORMANCE OR COMPLIANCE MAY BE WAIVED; (C) THE MATURITY OF THE OBLIGATIONS MAY
BE ACCELERATED AS PROVIDED IN THE REIMBURSEMENT AGREEMENT OR ANY OTHER SPONSOR
DOCUMENT; (D) THE REIMBURSEMENT AGREEMENT, AND THE SECURITY INSTRUMENT OR ANY
OTHER LOAN DOCUMENT EVIDENCING OR SECURING THE OBLIGATIONS OF OWNERS (AS DEFINED
IN THE REIMBURSEMENT AGREEMENT) MAY BE MODIFIED OR AMENDED BY OBLIGEE AND
SPONSOR IN ANY RESPECT, INCLUDING, BUT NOT LIMITED TO, AN INCREASE IN THE
PRINCIPAL AMOUNT; AND (E) ANY SECURITY FOR THE OBLIGATIONS MAY BE MODIFIED,
EXCHANGED, SURRENDERED OR OTHERWISE DEALT WITH OR ADDITIONAL SECURITY MAY BE
PLEDGED OR MORTGAGED FOR THE OBLIGATIONS.


 

3

--------------------------------------------------------------------------------


 


8.                                       OBLIGEE, IN ITS SOLE AND ABSOLUTE
DISCRETION, MAY (A) BRING SUIT AGAINST AGREEMENT PROVIDER, OR ANY ONE OR MORE OF
THE PERSONS CONSTITUTING AGREEMENT PROVIDER AND ANY OTHER GUARANTOR, JOINTLY AND
SEVERALLY, OR AGAINST ANY ONE OR MORE OF THEM; (B) COMPROMISE OR SETTLE WITH ANY
ONE OR MORE OF THE PERSONS CONSTITUTING AGREEMENT PROVIDER FOR SUCH
CONSIDERATION AS OBLIGEE MAY DEEM PROPER; (C) RELEASE ONE OR MORE OF THE PERSONS
CONSTITUTING AGREEMENT PROVIDER OR ANY OTHER GUARANTOR, FROM LIABILITY; AND
(D) OTHERWISE DEAL WITH AGREEMENT PROVIDER AND ANY OTHER GUARANTOR, OR ANY ONE
OR MORE OF THEM, IN ANY MANNER, AND NO SUCH ACTION SHALL IMPAIR THE RIGHTS OF
OBLIGEE TO COLLECT FROM AGREEMENT PROVIDER ANY AMOUNT GUARANTEED BY AGREEMENT
PROVIDER UNDER THIS AGREEMENT.  NOTHING CONTAINED IN THIS PARAGRAPH SHALL IN ANY
WAY AFFECT OR IMPAIR THE RIGHTS OR OBLIGATIONS OF AGREEMENT PROVIDER WITH
RESPECT TO ANY OTHER GUARANTOR.


 


9.                                       ANY INDEBTEDNESS OF SPONSOR HELD BY
AGREEMENT PROVIDER NOW OR IN THE FUTURE IS AND SHALL BE SUBORDINATED TO THE
OBLIGATIONS AND ANY SUCH INDEBTEDNESS OF SPONSOR SHALL BE COLLECTED, ENFORCED
AND RECEIVED BY AGREEMENT PROVIDER, AS TRUSTEE FOR OBLIGEE, BUT WITHOUT REDUCING
OR AFFECTING IN ANY MANNER THE LIABILITY OF AGREEMENT PROVIDER UNDER THE OTHER
PROVISIONS OF THIS AGREEMENT.


 


10.                                 AGREEMENT PROVIDER SHALL HAVE NO RIGHT OF,
AND HEREBY WAIVES ANY CLAIM FOR, SUBROGATION OR REIMBURSEMENT AGAINST SPONSOR OR
ANY MEMBER OF SPONSOR BY REASON OF ANY PAYMENT BY AGREEMENT PROVIDER UNDER THIS
AGREEMENT, WHETHER SUCH RIGHT OR CLAIM ARISES AT LAW OR IN EQUITY OR UNDER ANY
CONTRACT OR STATUTE, UNTIL THE OBLIGATIONS HAS BEEN PAID IN FULL AND THERE HAS
EXPIRED THE MAXIMUM POSSIBLE PERIOD THEREAFTER DURING WHICH ANY PAYMENT MADE BY
SPONSOR TO OBLIGEE WITH RESPECT TO THE OBLIGATIONS COULD BE DEEMED A PREFERENCE
UNDER THE UNITED STATES BANKRUPTCY CODE.


 


11.                                 IF ANY PAYMENT BY SPONSOR IS HELD TO
CONSTITUTE A PREFERENCE UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY, OR SIMILAR
LAWS, OR IF FOR ANY OTHER REASON OBLIGEE IS REQUIRED TO REFUND ANY SUMS TO
SPONSOR, SUCH REFUND SHALL NOT CONSTITUTE A RELEASE OF ANY LIABILITY OF
AGREEMENT PROVIDER UNDER THIS AGREEMENT.  IT IS THE INTENTION OF OBLIGEE AND
AGREEMENT PROVIDER THAT AGREEMENT PROVIDER’S OBLIGATIONS UNDER THIS AGREEMENT
SHALL NOT BE DISCHARGED EXCEPT BY AGREEMENT PROVIDER’S PERFORMANCE OF SUCH
OBLIGATIONS AND THEN ONLY TO THE EXTENT OF SUCH PERFORMANCE.


 


12.                                 AGREEMENT PROVIDER SHALL FROM TIME TO TIME,
UPON REQUEST BY OBLIGEE, DELIVER TO OBLIGEE SUCH FINANCIAL STATEMENTS AS ARE
REASONABLY NEEDED TO DETERMINE COMPLIANCE WITH SECTION 16 HEREOF, BUT NOT MORE
FREQUENTLY THAN ONCE EACH YEAR.  AS A CONDITION TO AGREEMENT PROVIDER’S DELIVERY
OF ITS FINANCIAL INFORMATION, OBLIGEE AGREES THAT SUCH INFORMATION IS
CONFIDENTIAL INFORMATION, SHALL NOT BE USED FOR ANY PURPOSE OTHER THAN
EVALUATING COMPLIANCE BY THE AGREEMENT PROVIDER WITH THIS AGREEMENT, AND SHALL
BE DISCLOSED ONLY TO THOSE EMPLOYEES, DIRECTORS, OFFICERS AND AGENTS OF OBLIGEE
WHO NEED TO KNOW SUCH INFORMATION FOR PURPOSES OF PERFORMING OR ENFORCING
OBLIGEE’S OBLIGATIONS AND RIGHTS UNDER THIS AGREEMENT AND WHO ARE ADVISED OF THE
NEED TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION.  OBLIGEE SHALL NOT
OTHERWISE USE OR DISCLOSE AGREEMENT PROVIDER’S FINANCIAL INFORMATION WITHOUT
AGREEMENT PROVIDER’S PRIOR WRITTEN CONSENT.  THE


 

4

--------------------------------------------------------------------------------


 


RESTRICTIONS ON USE AND DISCLOSURE SET FORTH ABOVE SHALL NOT APPLY WHEN AND TO
THE EXTENT THAT THE INFORMATION RECEIVED BY OBLIGEE (A) IS OR BECOMES GENERALLY
AVAILABLE TO THE PUBLIC THROUGH NO FAULT OF OBLIGEE (OR ANYONE ACTING ON ITS
BEHALF); (B) WAS PREVIOUSLY KNOWN BY OBLIGEE FREE OF ANY OBLIGATION TO KEEP IT
CONFIDENTIAL; (C) IS SUBSEQUENTLY DISCLOSED TO OBLIGEE BY A THIRD PARTY WHO MAY
RIGHTFULLY TRANSFER AND DISCLOSE SUCH INFORMATION WITHOUT RESTRICTION AND FREE
OF ANY OBLIGATION TO KEEP IT CONFIDENTIAL; OR (D) IS REQUIRED TO BE DISCLOSED BY
OBLIGEE BY APPLICABLE LAW.


 


13.                                 SOLELY IN CONNECTION WITH AN ASSIGNMENT BY
OBLIGEE OF ITS RIGHTS AND OBLIGATIONS UNDER THE REIMBURSEMENT AGREEMENT TO WHICH
THE SPONSOR HAS CONSENTED (UNLESS NO SUCH CONSENT IS NECESSARY BECAUSE A REMEDY
EVENT EXISTS UNDER THE REIMBURSEMENT AGREEMENT), OBLIGEE MAY ASSIGN ITS RIGHTS
UNDER THIS AGREEMENT IN WHOLE OR IN PART TO THE TRANSFEREE OF ITS RIGHTS AND
OBLIGATIONS UNDER THE REIMBURSEMENT AGREEMENT AND UPON ANY SUCH ASSIGNMENT, ALL
THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL INURE TO THE BENEFIT OF SUCH
ASSIGNEE TO THE EXTENT SO ASSIGNED.  OBLIGEE AGREES TO NOTIFY AGREEMENT PROVIDER
OF ANY SUCH ASSIGNMENT.  THE TERMS USED TO DESIGNATE ANY OF THE PARTIES HEREIN
SHALL BE DEEMED TO INCLUDE THE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND
ASSIGNS OF SUCH PARTIES; AND THE TERM “OBLIGEE” SHALL INCLUDE, IN ADDITION TO
OBLIGEE, ANY LAWFUL OWNER, HOLDER OR PLEDGEE OF THE REIMBURSEMENT AGREEMENT TO
WHOM SPONSOR HAS CONSENTED (UNLESS NO SUCH CONSENT IS NECESSARY BECAUSE A REMEDY
EVENT EXISTS UNDER THE REIMBURSEMENT AGREEMENT).  REFERENCE HEREIN TO “PERSON”
OR “PERSONS” SHALL BE DEEMED TO INCLUDE INDIVIDUALS AND ENTITIES.


 


14.                                 THIS AGREEMENT AND THE OTHER SPONSOR
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  ALL
PRIOR OR CONTEMPORANEOUS AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS, AND
STATEMENTS, ORAL OR WRITTEN, ARE MERGED INTO THIS AGREEMENT AND THE OTHER
SPONSOR DOCUMENTS.  AGREEMENT PROVIDER ACKNOWLEDGES THAT AGREEMENT PROVIDER HAS
RECEIVED COPIES OF THE REIMBURSEMENT AGREEMENT AND ALL OTHER SPONSOR DOCUMENTS. 
NEITHER THIS AGREEMENT NOR ANY OF ITS PROVISIONS MAY BE WAIVED, MODIFIED,
AMENDED, DISCHARGED, OR TERMINATED EXCEPT BY AN AGREEMENT IN WRITING SIGNED BY
THE PARTY AGAINST WHICH THE ENFORCEMENT OF THE WAIVER, MODIFICATION, AMENDMENT,
DISCHARGE, OR TERMINATION IS SOUGHT, AND THEN ONLY TO THE EXTENT SET FORTH IN
THAT AGREEMENT.


 


15.                                 THIS AGREEMENT SHALL BE CONSTRUED, AND THE
RIGHTS AND OBLIGATIONS OF AGREEMENT PROVIDER HEREUNDER DETERMINED, IN ACCORDANCE
WITH FEDERAL STATUTORY OR COMMON LAW (“FEDERAL LAW”).  INSOFAR AS THERE MAY BE
NO APPLICABLE RULE OR PRECEDENT UNDER FEDERAL LAW AND INSOFAR AS TO DO SO WOULD
NOT FRUSTRATE THE PURPOSES OF ANY PROVISION OF THIS AGREEMENT, THE LOCAL LAW OF
THE STATE OF NEW YORK SHALL BE DEEMED REFLECTIVE OF FEDERAL LAW.  THE PARTIES
AGREE THAT ANY LEGAL ACTIONS AMONG THE AGREEMENT PROVIDER AND THE OBLIGEE
REGARDING EACH PARTY HEREUNDER SHALL BE ORIGINATED IN THE UNITED STATES DISTRICT
COURT IN AND FOR THE EASTERN DISTRICT OF VIRGINIA, AND THE PARTIES HEREBY
CONSENT TO THE EXCLUSIVE JURISDICTION AND VENUE OF

 

5

--------------------------------------------------------------------------------


 


SAID COURT IN CONNECTION WITH ANY ACTION OR PROCEEDING INITIATED CONCERNING THIS
AGREEMENT.  AGREEMENT PROVIDER IRREVOCABLY CONSENTS TO SERVICE, JURISDICTION,
AND VENUE OF SUCH COURT FOR ANY SUCH LITIGATION AND WAIVES ANY OTHER VENUE TO
WHICH IT MIGHT BE ENTITLED BY VIRTUE OF DOMICILE, HABITUAL RESIDENCE OR
OTHERWISE.


 


16.                                 NET WORTH.  AS OF THE DATE OF THIS
AGREEMENT, THE AGREEMENT PROVIDER REPRESENTS AND WARRANTS TO OBLIGEE THAT IT HAS
A NET WORTH EQUAL TO AT LEAST $40,000,000 AND, DURING THE TERM OF THIS
AGREEMENT, AGREEMENT PROVIDER SHALL AT ALL TIMES MAINTAIN A NET WORTH EQUAL TO
AT LEAST $40,000,000.


 


17.                                 MAINTENANCE OF EXISTENCE.  DURING THE TERM
OF THE REIMBURSEMENT AGREEMENT, THE AGREEMENT PROVIDER AGREES (A) TO MAINTAIN
ITS EXISTENCE AS A STATUTORY TRUST UNDER THE LAWS OF THE STATE OF DELAWARE AND
(B) THAT IT WILL NOT DISSOLVE OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL
OF ITS ASSETS, AND WILL NOT CONSOLIDATE WITH OR MERGE INTO ANY PERSON OR PERMIT
ANY PERSON TO CONSOLIDATE WITH OR MERGE INTO IT.


 


18.                                 MULTIPLE COUNTERPARTS.  THIS AGREEMENT MAY
BE SIMULTANEOUSLY EXECUTED IN MULTIPLE COUNTERPARTS, ALL OF WHICH SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT AND EACH OF WHICH SHALL BE, AND SHALL BE
DEEMED TO BE, AN ORIGINAL.


 


19.                               AGREEMENT PROVIDER AND OBLIGEE EACH (A) AGREES
NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS
AGREEMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS AGREEMENT PROVIDER AND
OBLIGEE THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY
JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR
IN THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY
EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL
COUNSEL.


 

[Signatures follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Agreement Provider and Obligee have signed and delivered
this Agreement or have caused this Agreement to be signed by their duly
authorized representatives.

 

 

AGREEMENT PROVIDER:

 

 

 

CENTERLINE HOLDING COMPANY

 

 

 

 

 

By: Centerline Affordable Housing Advisors, LLC, its Manager

 

 

 

 

 

By:

/s/ Marc D. Schnitzer

 

 

 

Marc D. Schnitzer

 

 

President

 

[SIGNATURE PAGE TO OSPREY TEBS PARENT LIMITED SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

OBLIGEE:

 

 

 

FEDERAL HOME LOAN MORTGAGE CORPORATION

 

 

 

 

 

By:

/s/ W. Kimball Griffith

 

 

W. Kimball Griffith

 

 

 Vice President, Multifamily Affordable

 

 

   Housing Production & Investments

 

[SIGNATURE PAGE TO OSPREY TEBS PARENT LIMITED SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------